389 U.S. 576 (1968)
NATIONAL SMALL SHIPMENTS TRAFFIC CONFERENCE, INC., ET AL.
v.
RINGSBY TRUCK LINES, INC., ET AL.
No. 163.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
Arthur A. Arsham, John J. C. Martin and Max L. Wymore for appellants.
LeGrand Alf Carlston and Z. L. Pearson, Jr., for appellees.
Solicitor General Griswold, former Solicitor General Marshall and Robert W. Ginnane for the United States et al.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed as moot.
MR. JUSTICE DOUGLAS dissents.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.